PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Gentilhomme et al.
Application No. 16/664,587
Filed: October 25, 2019
Attorney Docket No.: 2066-0003
For: Titanium Task-Engine System
:
:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 1, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, March 3, 2021, which set a shortened statutory period for reply of three (3) months.  A one (1) month extensions of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on July 7, 2021.  A Notice of Abandonment was mailed October 8, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Amendment, (2) the petition fee of $2100.00, and (3) a proper or statement of unintentional delay. 

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $420.00 extension of time fee submitted on December 1, 2021 was subsequent to the maximum extendable period for reply, this fee is unnecessary and will be refunded in due course. 

This application is being referred to Technology Center Art Unit 3683 for appropriate action in the normal course of business on the reply received December 1, 2021.

Telephone inquiries concerning this decision should be directed to Joy Dobbs at (571) 272-3001.


/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions